Title: To Thomas Jefferson from James Simpson, 23 August 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 23 Aug. 1793. He encloses a copy of the dispatch he addressed to TJ on 9 Aug. by the Sophia for Philadelphia. Last week he opened cases no. 7–10 and 12 that Barclay left in his charge in order to air the contents, which conformed exactly to the inventory he and Humphreys found among Barclay’s papers. Most of the goods are in good condition, though some have been damaged by water or mildew, and all will benefit from the airing. In the absence of a neutral vessel to take to Santa Cruz the Sheriffs mentioned in his last letter, orders have been given to fit out the copper-bottomed frigate at Larache for that purpose. Though there has been no interesting news from Morocco of late, he quotes an extract from a 13 Aug. letter from his reliable friend, the Swedish consul general at Tangier, stating that since the defeat of Muley Suliman’s army nothing worthy of attention has occurred; that His Majesty remained quietly at Fez with no probability of attacking the Shauians again as soon as his friends wished us to believe; that it will be years before the Empire has one government; that European commerce consequently has nothing to fear from the once terrible Salletin cruisers; that the half galleys are fast decaying on the sand; and that there is no prospect of the frigates leaving the Larache and Salé Rivers because of silting. There has been no news from Algiers since his last. Yesterday a 74-gun ship and a frigate arrived in eight days from Lord Hood’s fleet still cruising off Toulon. Prince Augustus Frederick came in the frigate and will go to England in a day or two.
